Citation Nr: 0532028	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  02-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
arthritis of the lower back.

2.  Entitlement to a compensable rating for tonsillitis.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel









INTRODUCTION

The veteran retired from the active military in April 1961 
with 20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision.  The veteran filed his 
notice of disagreement in October 2001, the RO issued a 
statement of the case (SOC) in January 2002, and the veteran 
perfected his appeal in February 2002.  


FINDINGS OF FACT

1.  The preponderance of evidence fails to show that the 
veteran has any neurological disability stemming from his 
lower back disability.

2.  The preponderance of evidence fails to show that the 
veteran has either ankylosis of the lumbosacral spine or 
intervertebral disc syndrome.

3.  The preponderance of evidence fails to show that the 
veteran has hoarseness with inflammation of either the cords 
or mucous membrane.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
arthritis of the lower back have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5003-5292 (2000); 38 C.F.R. § 4.71a, DC 
5237 (2005). 

2.  The criteria for a compensable disability rating for 
tonsillitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC 6599-6515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

Arthritis of the Lower Back

During the course of this appeal, the criteria for evaluating 
spine disability changed twice.  The first occurred in 
September 2002, and the second in September 2003.  In this 
decision, the Board will consider the criteria in effect 
prior to September 2002; the criteria in effect between 
September 2002 and September 2003; and the criteria effective 
from September 2003.  As it happens, however, regardless of 
the criteria considered, a rating in excess of 40 percent is 
not warranted.  

Under the criteria effective prior to September 2002, a 40 
percent evaluation was assigned for severe limitation of 
motion under Diagnostic Code 5292.  A higher rating could be 
assigned when there was anklyosis or intervertebral disc 
syndrome, but these have not been demonstrated (see November 
2004 VA examination report).  Therefore, there is no basis 
for assigning an increased rating under the criteria 
effective prior to September 2002.  

In September 2002, the criteria for evaluating intervertebral 
disc syndrome was changed.  Since the veteran is not shown to 
have this impairment, however, this change does not effect 
his evaluation.  

In September 2003, the criteria for evaluating diseases and 
injuries of the spine, other than intervertebral disc 
syndrome were changed.  (The criteria for evaluating 
intervertebral disc syndrome remained essentially as it had 
been from September 2002.)  To obtain a rating in excess of 
40 percent under the new criteria, however, still required 
the presence of ankylosis.  As indicated above, this 
condition is not present, and therefore, there is no basis to 
assign an increased rating in this case.  Accordingly, the 
appeal is denied.  

In reaching this decision, the Board has also considered the 
implications of 38 C.F.R. § 4.40 and § 4.45, and functional 
loss due to pain or weakness, fatigability, incoordination or 
pain on use.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  This however, is contemplated by the rating 
currently assigned, for severe limitation of motion, which if 
it were based merely on the range of motion the veteran could 
achieve, would warrant only a 20 percent evaluation under the 
criteria effective from September 2003.  [VA examination 
conducted in November 2004, revealed forward flexion to 40 
degrees (painful from 0-40 degrees), extension to 20 degrees 
(painful from 10-20 degrees), lateral flexion to the right 
and left of 0-20 degrees (painful from 10-20 degrees), and 
left and right lateral rotation of 0-20 degrees (painful from 
10-20 degrees).  See General Rating Formula for Diseases and 
Injuries of the Spine, which provides for a 20 percent 
evaluation where flexion is from 30 to 60 degrees, or the 
combined range of motion of the lumbar spine is not greater 
than 120 degrees.]


Tonsillitis

The veteran's tonsillitis has been evaluated as analogous to 
chronic laryngitis under 38 C.F.R. § 4.97, DC 6599-6516.  
Under this rating criteria, a 10 percent rating is assigned 
for hoarseness, with inflammation of either the cords or 
mucous membrane.

The evidence of record fails to show that the veteran has 
hoarseness, or inflammation of either the cords or mucous 
membrane.  

In February 2001, a VA examiner noted small, normal looking 
tonsils and saw no evidence of chronicity seen in the 
veteran's pharynx.  In April 2002, the veteran underwent 
another VA examination after complaining of thick, excessive 
spitting since he had been in Korea.  The physical 
examination revealed normal mucosa in the pharynx, and the 
examiner indicated that the tonsils were almost completely 
atrophic.  The veteran was diagnosed with a normal pharynx 
and tonsils, with no history of any criteria for a diagnosis 
of chronic tonsillitis.  At a third VA examination in 
November 2004, the veteran complained of a heaviness 
sensation in his throat with a lot of spitting and a burning 
sensation in his throat.  However, the examiner noted that 
there was no interference with breathing through the nose and 
no purulent discharge, and the physical examination revealed 
that the pharynx had markedly atrophic tonsils with normal 
pharyngeal mucosa.  The examiner indicated that the veteran 
had a normal pharynx and tonsils, and opined that there was 
no clinical, anatomical evidence of tonsillitis.

While the veteran has complained of hoarseness, the clinical 
evidence fails to demonstrate a current disability.  At each 
VA examination, the veteran was found to have normal mucosa, 
and normal or atrophic tonsils.  At the most recent 
examination, the examiner even opined that there is no 
clinical, anatomical evidence of tonsillitis.  As such, the 
Board finds that the evidence fails to show hoarseness, with 
inflammation of either the cords or mucous membrane.  Thus, 
the veteran's claim of entitlement to a compensable rating 
for tonsillitis is denied.


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, the RO provided the veteran notice in an April 
2005 letter, which clearly advised the veteran of all four 
elements required by Pelegrini II.  

While the April letter came after the initial decision, the 
Board finds that any defect with respect to the timing of the 
notice was harmless error.  The April 2005 letter addressed 
all of the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify; and the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Additionally, in a letter responding to the April 
2005 Supplemental Statement of the Case, the veteran 
indicated that he had no additional evidence to submit.  

VA has also fulfilled the duty to assist: numerous VA and 
private medical records are in the file, and the veteran has 
undergone a number of VA examinations (the reports of which 
have also been associated with the claims folder).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  





ORDER

A rating in excess of 40 percent for arthritis of the lower 
back is denied.

A compensable rating for tonsillitis is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


